IN THE COURT OF APPEALS OF THE STATE OF WASHINGTONN                              cfr C.,
                              DIVISION ONE                                                    •,,,'7,.14 ,,
                                                                               %..c:•

THE STATE OF WASHINGTON,                 )      No. 77003-9-1                  = 9,-17717-rt
                                         )                                     .,c. .......,-,:::-
                         Respondent,     )                                           ti)rnc-t
                                         )                                     =x... =T-
                                                                                       -.:: -, ,- •
                v.                       )      UNPUBLISHED OPINION               co
                                                                                  •• c•-,
                                                                                      ...„,,,„.-f.-, .
                                         )                                         C.i.1
                                                                                   Cft
RONALD BROWNELL MARTIN,                  )
                                         )
                         Appellant.      )      FILED: January 14, 2019

       SCHINDLER, J. — The trial court found Ronald Brownell Martin guilty of felony

harassment, misdemeanor stalking, and obstruction of a law enforcement officer in the

discharge of his duties. Martin appeals only the conviction for obstruction of law

enforcement officer Stephen Cloninger. Martin contends the State violated Brady v.

Maryland, 373 U.S. 83,83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), by suppressing

favorable impeachment evidence and the court violated his right to confrontation by

limiting cross-examination. Because Martin cannot show prejudice or an abuse of

discretion, we affirm.

                                         FACTS

       Dawn Jordan is a social worker at YWCA at Opportunity Place. Opportunity

Place provides services and housing to men and women.
No. 77003-9-1/2

       During summer 2016, Ronald Brownell Martin was the guest of a resident at

Opportunity Place. Other residents expressed "concerns" about Martin. In October,

Jordan removed Martin from the "guest list." Jordan told him he was "not allowed in our

lobby" and "not allowed up to the resident floors." Martin told Jordan that she "could not

tell him what to do, that he didn't have to listen to us,[and that] we weren't in charge of

him." Although Martin eventually left, he "kept coming back persistently."

       Martin started following Jordan from the building. Jordan said Martin told her he

"knew where I lived, he was going to kill my family," and "he would kill me." Martin

"talked about robbing" and "beating" Jordan. Jordan made a "safety plan" and told a

friend to "meet me at my work every day.. . and escort me home."

       By November, Jordan had "daily, interactions" with Martin. Martin told Jordan she

would "get on his team eventually" and "he would make sure I got on his team."

       In late November, Martin followed Jordan onto a bus. While on the bus, Martin

made a "gun gesture" with two fingers pointed at Jordan and "pull[ed] it" like "a trigger."

Jordan got off the bus early and "just kept walking."

       Between October and December, Jordan called the police at least 12 times.

Jordan told Martin "on multiple occasions" she was calling the police. Martin would

react by "antagonizing her further." Each time Jordan called, Martin left before the

police arrived. In December, Jordan obtained a no-contact order.

       On December 29, Jordan saw Martin "talking to one of our residents" outside the

building. The resident was "repeatedly trying to get away from" him. Opportunity Place

desk receptionist Hannah Young told Martin he "needed to leave." Jordan told Martin

he "needed to stay away from the building." In response, Martin told Jordan he "knows



                                             2
No. 77003-9-1/3

people who know what to do with a bitch with a big mouth." Martin then stood "right

outside of our windows at our front lobby, looking in, knocking."

       Because of poor reception, Jordan had to walk outside to use her cell phone to

call the police. Jordan told Martin, "'You can't be here, you need to leave.'" Martin had

a "weird, leering smile" and said he would "wait until I get off work and rip my panties

off." Martin told Jordan,"Go ahead, call the cops, bitch," and said he "was going to kill

me and that he was going to rob my fat ass."

       When Martin "tried to enter the YWCA," Young told him he had "to leave the

property." Martin became "verbally abusive" to Young. Martin told Young "to follow him

down the street, he would show me something." Young "believed that he was going to

physically harm me" and "grabbed my mace for protection."

       Jordan called 911 again. While she was on the phone, Martin stood near Jordan,

yelled at her, and walked in circles around her.

       Seattle Police Officer Stephen Cloninger and Officer Kent Loux responded to the

911 call. When Young saw the police car arrive, she "immediately ran outside." Young

saw Martin standing at the corner down the street. Young knocked on the patrol car

window and "yelled at the officers 'you need to grab that guy,' while pointing down the

road" toward Martin. At the same time, Martin started walking away.

       Officer Cloninger asked Young "what was going on." Young said Martin

"threatened to shoot her or someone else." Officer Cloninger and Officer Loux began

walking toward Martin "in order to catch up with him." But when they turned the corner,

Martin "was no longer in sight." After walking further down an alleyway, the officers saw

Martin "about half a block away, or approximately 200 feet from them." Martin "turned"



                                             3
No. 77003-9-1/4

and "looked at the officers." Officer Cloninger and Officer Loux were wearing police

uniforms that "included numerous markings identifying them as law enforcement

officers." As Martin "was making eye contact with the officers, Officer Cloninger yelled

at him,'Stop, Police.'" Officer Cloninger continued to yell, "'Stop, Police' "multiple

times. Martin "immediately turned and ran away." The officers pursued Martin on foot.

The officers "called for assistance over radio" and Officer Cloninger described Martin as

a black male in a "black down jacket." "[N]umerous additional officers arrived" to pursue

Marlin. Officer Cloninger and Officer Loux followed Martin to Westlake mall but lost

sight of him.

       Officer Tad Willoughby was "working in the bicycle unit." After hearing "the

pursuit" was "coming my direction on foot," Officer Willoughby rode his bike a block

south of Westlake to the monorail elevator "in case somebody comes out of that

elevator." Officer Willoughby saw "a black male in a fuzzy collar, with a dark jacket, run

across the street and run into the Bartelffs." Officer Willoughby informed dispatch.

Officer Willoughby saw the man initially go "to the back of the store and then eventually

started walking towards the front of the store."

       Officer Ryan Beecroft and Officer James Kellet entered Bartell Drugs with Officer

Willoughby and arrested Martin.

       The State charged Martin with felony harassment of Jordan on December 29,

2016 in violation of RCW 9A.46.020(1) and (2)(b), count 1; misdemeanor stalking of

Jordan "between October 1, 2016 and December 29, 2016" in violation of RCW

9A.46.110, count 2; misdemeanor harassment of Young in violation of RCW

9A.46.020(1), count 3; and obstruction of law enforcement officer Stephen Cloninger on



                                             4
No. 77003-9-1/5

December 29, 2016 in violation of RCW 9A.76.020(1), count 4. Martin pleaded not

guilty. Martin waived his right to a jury trial.

       Jordan, Young, Officer Cloninger, Officer Loux, and Officer Willoughby testified at

trial. Jordan testified that "[a]t first," Martin's behavior "didn't bother me that much."

Jordan said, "I'm sort of used to people not being happy when they are hearing

somebody they don't like, so it wasn't unusual at first to be sort of yelled at and

disrespected." However, after his behavior "escalate[d] into threats," Jordan believed

Martin "would actually follow through on his threat to kill" her. Jordan testified:

       I was always scared waiting for the bus outside of my building, I would
       always be looking around for him. I was always watching over my
       shoulder. I was just terrified, he just terrified me, I had no idea what he
       was going to do and I honestly believed that he, at some point, was going
       to harm me.

       Young testified that when the police arrived at Opportunity Place on December

29, Martin was standing "right on the corner." Young said that While she was talking to

the police, Martin was "looking behind him" with "his back. . . maybe turned towards

me."

       On cross-examination, Young conceded that Martin "didn't approach" her "at all"

and said he "was just kind of hollering" at her. Defense counsel asked Young if she told

the police that Martin had "threatened to shoot you." Young answered, "I don't

remember him saying he was going to shoot me." Young said she was "[p]retty sure"

she told the police that Martin was "threatening to shoot another staff member."

       Officer Cloninger testified that Martin "was walking quickly northbound on Third

Avenue" and the officers "basically tracked his footsteps." Officer Cloninger testified

that when Martin "turned" and "made eye contact with me," Martin was "[a]t most, a half



                                               5
No. 77003-9-1/6

block" away. After Officer Cloninger yelled for Martin to stop, he "started running

southbound." Officer Cloninger said, "Officer Loux is taller and faster than I am, so I —

he took off, I was following behind him." Officer Cloninger said they "lost sight of

[Martin] in the area of 5th and Olive."

       The court found Martin guilty of felony harassment of Jordan, misdemeanor

stalking of Jordan, and obstruction of Officer Cloninger in the discharge of his duties.

The court found Martin not guilty of misdemeanor harassment of Young. The court

entered extensive and detailed findings of fact and conclusions of law.

                                          ANALYSIS

Obstruction of a Law Enforcement Officer

       Martin appeals only the conviction for obstructing a law enforcement officer.

Martin does not assign error to any of the findings of fact. We treat unchallenged

findings as verities on appeal. State v. Kaiser, 161 Wash. App. 705, 724, 254 P.3d 850

(2011).

       "A person is guilty of obstructing a law enforcement officer if the person willfully

hinders, delays, or obstructs any law enforcement officer in the discharge of his or her

official powers or duties." RCW 9A.76.020(1). The court found Martin guilty of

obstruction of Officer Cloninger—"The defendant did willfully hinder, delay, and obstruct

Stephen Cloninger, a law enforcement officer, in the discharge of his official powers and

duties." The unchallenged findings of fact state, in pertinent part:

       Count 4—Obstructing a Law Enforcement Officer

           32) On December 29, 2016, Seattle Police Officers Stephen Cloninger and
               Kent Loux arrived in their patrol vehicle outside the YWCA approximately
               two hours after Ms. Jordan first called 911.



                                              6
No. 77003-9-1/7

          33) When the officers arrived, Ms. Young quickly ran outside and yelled at
              the officers "you need to grab that guy," while pointing down the road to
              the defendant.

                  a. The defendant began walking away at the same time.

                  b. Officer Cloninger asked Ms. Young for more detail of what was
                     going on, and Ms. Young stated that the defendant had
                     threatened to shoot her or someone else.

          34) Both officers got out of their patrol vehicle and began to walk in the
              direction of the defendant in order to catch up with him.

          35) The officers were exercising their official duties by attempting to contact
              the defendant to further investigate Ms. Young's statements of what he
              had done.

          36) When the officers turned the corner the defendant had just passed, the
              defendant was no longer in sight.

          37) Walking further down an alleyway, the officers saw the defendant about
              half a block away, or approximately 200 feet from them.

                  a. The defendant turned a[nd] looked at the officers.

                  b. Both officers were in their standard uniforms, which included
                     numerous markings identifying them as law enforcement officers.

                  c. As the defendant was making eye contact with the officers, Officer
                     Cloninger yelled at him, "Stop, Police."

                  d. Officer Cloninger yelled "Stop, Police," multiple times.

                  e. The defendant immediately turned and ran away.

          38) The officers pursued the defendant on foot.

          39) The officers called for assistance over radio, and numerous additional
              officers arrived in the area to pursue the defendant.

         40) The defendant was eventually located inside a drug store, where he was
             taken into custody.
No. 77003-9-1/8

Brady Disclosures

       Martin seeks reversal of the obstruction of a police officer conviction, arguing the

State violated Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963),

by not disclosing favorable impeachment evidence about pending Seattle Office of

Police Accountability(OPA)investigations against Officer Loux and Officer Willoughby

and by limiting cross-examination of Officer Willoughby about other pending OPA

investigations.

       Under Brady, a prosecutor has an affirmative duty to learn of and disclose any,

exculpatory or impeachment evidence known to the prosecution or police investigators

that is material to guilt or punishment. See Strickler v. Greene, 527 U.S. 263, 280-82,

119 S. Ct. 1936, 144 L. Ed. 2d 286 (1999). To establish a Brady violation, a defendant

must establish three necessary elements:

      (1)"The evidence at issue must be favorable to the accused, either
      because it is exculpatory, or because it is impeaching,"(2)lh[e] evidence
      must have been suppressed by the State, either willfully or inadvertently,"
      and (3) the evidence must be material.

State v. Davila, 184 Wash. 2d 55, 69, 357 P.3d 636(2015)1 (quoting Strickler, 527 U.S. at

281-82)).

       In analyzing a Brady violation, the court must "consider not only its discrete

elements but also its animating purpose." State v. Mullen, 171 Wash. 2d 881, 895, 259
P.3d 158 (2011). The animating purpose of Brady is to preserve the fairness of criminal

trials. Morris v. Ylst, 447 F.3d 735, 742 (9th Cir. 2006)(citing Brady, 373 U.S. at 87).

       The Brady rule is not meant to "displace the adversary system"; "the
       prosecutor is not required to deliver his entire file to defense counsel, but



       1 Alteration in original.


                                             8
No. 77003-9-1/9

       only to disclose evidence favorable to the accused, that, if suppressed,
       would deprive the defendant of a fair trial."

Morris, 447 F.3d at 7422 (quoting United States v. Bagley, 473 U.S. 667, 675, 105 S. Ct.
3375, 87 L. Ed. 2d 481 (1985)). As a matter of law, the State must disclose

impeachment evidence favorable to the accused. Mullen, 171 Wash. 2d at 894. CrR

4.7(a)(3) states, in pertinent part, "[T]he prosecuting attorney shall disclose to

defendant's counsel any material or information within the prosecuting attorney's

knowledge which tends to negate defendant's guilt as to the defense charged."

       Before trial, the prosecutor sent an e-mail to Martin's attorney "regarding pending

investigations into Officer Loux and Officer Willoughby." The e-mail describes the OPA

investigation of Officer Loux, No. 2017-0PA-0153, as follows:

      "OPA is currently investigating allegations that the following Seattle Police
      Department officers knowingly provided or participated in an attempt to
      provide false information to a police supervisor when verbally screening a
      use of force with that supervisor."

       The e-mail describes the OPA investigation of Officer Willoughby, No. 2017-

OPA-0032, as follows:

      "OPA is currently investigating allegations that the following Seattle Police
      Department officers were racially biased when they removed the
      complainant from a business at the request of the business
      management. . . . These allegations were made by a single complainant
      arising out of the same incident."

       The State filed a pretrial motion to prohibit impeachment of the officers about the

pending OPA investigations of Officer Loux and Officer Willoughby. Because the

allegations "have not been substantiated in any meaningful degree" and there had been

no final determination, the State argued, "[1]nquiry into these matters. . . would be



       2   Emphasis in original.


                                             9
No. 77003-9-1/10

highly speculative" and "[e]xamination under those circumstances would present

significant danger of unfair prejudice and confusion of the issues."

       Defense counsel told the court, "All of the information 1 have about [the]

investigation[s] came from the State's Brady disclosure. As far as 1 know, these

investigations are on-going, they are listed in the Brady disclosure as currently

investigating. . . . That is everything I have seen." The attorney argued the pending

OPA investigation of Officer Loux about whether "he had made a false statement to a

supervisor" is relevant to his credibility. Defense counsel argued the pending OPA

investigation of Officer Willoughby about whether he was "racially biased when he

removed a complainant from a business at the request of the businessman" is "very

similar to what we have in this case. . . , it is a white alleged victim and a black

defendant." Defense counsel said he did not believe he could obtain any additional

information from OPA:

       It didn't come up in this case, but I have previously — or 1 have, in other
       cases, attempted to subpoena OPA investigations, and they have refused
       to provide them when they are on-going. So 1 don't think there is going to
       be any additional information about this.

       The court allowed cross-examination of Officer Willoughby about the OPA

investigation of racial bias. The court found racial bias "is relevant and that would be

admissible" and ruled defense counsel has "broad latitude to explore bias." But the

court ruled that under ER 608(b), the defense could not impeach Officer Loux with the

pending OPA investigation because the defense could not show a "good-faith belief that

he did, in fact, falsify information when he made the report."




                                             10
No. 77003-9-1/11

       Martin contends the State violated Brady by failing to provide sufficient

information about the pending OPA investigation of Officer Loux alleging he gave a

false statement and the OPA investigation of Officer Willoughby alleging racial bias.

       Where "a defendant has enough information to be able to ascertain the supposed

Brady material on his own, there is no suppression by the government." United States

v. Aichele, 941 F.2d 761, 764 (9th Cir.1991). There is no Brady violation where ,a

defendant "possessed the 'salient facts regarding the existence of the [evidence] that he

claims [was] withheld.'" Mullen, 171 Wash. 2d at 9023(quoting Raley v. Ylst, 470 F.3d
792, 804 (9th Cir. 2006)). Due process does not "require the prosecution to conduct an

independent investigation in the hopes of bolstering potentially exculpatory defense

theories." Mullen, 171 Wash. 2d at 902. Further, "[e]vidence that could have been

discovered but for lack of due diligence is not a Brady violation." State v. Lord, 161
Wash. 2d 276, 293, 165 P.3d 1251 (2007).

       Before trial, the State provided the defense with okrMatiqn about the pending
                                                                 •            •
OPA investigations that included the OPA investigation numbers and a summary of the

allegations against Officer Loux and Officer Willoughby. There is no dispute that

following the disclosure, defense counsel did not take steps to obtain any additional

information from OPA about the investigations.4 Because the State provided




       3 Alterations    in original.
       4 The   court declined to continue trial to investigate the truth of the allegations:
       Now, the issue is whether the Court should allow basically further investigation in to [sic]
       the truth of the allegation, that — or the Office of P[olice] Accountability is inquiring
       into. . . . I don't think that, at this juncture, the Court should delay the trial so that defense
       can do additional discovery into the truth of the basis of the OPA investigation. That's
       what the Court would be doing. And I'm going to exercise my discretion and decline to
       do that.


                                                      11
No. 77003-9-1/12

information about the salient facts related to the pending OPA investigations, the State

did not violate Brady.

       Martin also contends the State violated Brady by failing to disclose other pending

OPA investigations against Officer Willoughby.

       On cross-examination, defense counsel asked Officer Willoughby about the OPA

investigation. Officer Willoughby testified, in pertinent part:

       A.     I have several pending complaints against me, yes.
       Q.     Okay. And are those being investigated?
       A.     They are all being investigated through OPA, yes.
       Q.     What are those — what are those investigations for?
                      [PROSECUTOR]: Objection, your Honor, as to particular
              investigations. There is, for pre-trial, one investigation that defense
              can examine on.
                      THE COURT: Sustained.
                      [DEFENSE COUNSEL]: Your Honor, if there are other
              investigations that the State isn't telling me about —
                      THE COURT: Okay. Then we have to have —
                      [PROSECUTOR]: That's quite an allegation for counsel to
              make.
                      THE COURT: I have made a ruling as to one investigation
              on a matter.
                      [DEFENSE COUNSEL]: Okay.
       Q.     What is the allegation, for racial bias?
       A.     It is categorized for racial bias, yes.

Officer Willoughby said the other investigation was related to "asking a female to leave

the Target store." Officer Willoughby said he wore a body camera and he faced "no

possible sanctions for" the allegation.

       The State has a duty to "seek out exculpatory and impeaching evidence held by

other government actors." Davila, 184 Wash. 2d at 71 (citing Kyles v. Whitley, 514 U.S.
419, 438, 115 S. Ct. 1555, 131 L. Ed. 2d 490 (1995)). "Thus, the prosecution

'suppresses' evidence, for purposes of Brady, even if that evidence is held by others

acting on the government's behalf, e.g., police investigators." Davila, 184 Wash. 2d at 71.


                                             12
No. 77003-9-1/13

But the prosecution is under no obligation to turn over materials not under its contro1.5

Mullen, 171 Wash. 2d at 895 (citing Aichele, 941 F.2d at 764); see also CrR 4.7(a)(3).

       Because Officer Willoughby testified he had "several pending complaints," we

assume for purposes of the Brady analysis that the State had a duty to disclose that

impeachment evidence.

       Martin asserts evidence of pending OPA investigations against Officer

Willoughby was material because the conviction for obstructing a law enforcement

officer "hinged almost exclusively on officer testimony and credibility." The record does

not support his assertion. Evidence is material and therefore must be disclosed only if

there is a reasonable probability that had the evidence been disclosed to the defense,

the result of the proceeding would have been different. Davila, 184 Wash. 2d at 73. A

"reasonable probability" is a probability sufficient to undermine confidence in the

outcome. Bagley, 473 U.S. at 682. The effect of any omission must be evaluated

cumulatively and in the context of the whole trial record. Davila 184 Wash. 2d at 78. It

is the defendant's burden to demonstrate that he was prejudiced by the prosecutor's

failure to disclose exculpatory or impeachment evidence. State v. Luvene, 127 Wash. 2d
690, 705-06, 903 P.2d 960 (1995).

       The record shows the court did not rely on Officer Willoughby's testimony in

finding Martin guilty of obstructing a law enforcement officer. The court relied on the

testimony of Young, Officer Cloninger, and Officer Loux to find Martin guilty of

obstruction of a law enforcement officer in the discharge of his duties. Martin cannot




       5 The   role of OPA and whether it is a governmental agency is not clear on this record.


                                                    13
No. 77003-9-1/14

show a reasonable probability that had evidence of other pending OPA investigations of

Officer Willoughby been disclosed before trial, the result would have been different.

Cross-Examination

       Martin contends the court violated his right to confrontation by limiting cross-

examination of Officer Loux under ER 608(b).

      The Sixth Amendment guarantees an accused the right to confront the witnesses

against him. U.S. CONST. amend. VI; Crawford v. Washington, 541 U.S. 36, 42, 51, 124
S. Ct. 1354, 158 L. Ed. 2d 177(2004). The main and essential purpose of confrontation

is the opportunity of cross-examination. State v. Lee, 188 Wash. 2d 473, 487, 396 P.3d
316 (2017). But the right to confrontation is not absolute. Lee, 188 Wash. 2d at 487.

"Courts may, within their sound discretion, deny cross-examination if the evidence

sought is vague, argumentative, or speculative." State v. Darden, 145 Wash. 2d 612, 620-

21,41 P.3d 1189 (2002).

       Courts apply a three-part test to determine whether a court violated a defendant's

right to confrontation by limiting the scope of cross-examination:

      "First, the evidence must be of at least minimal relevance. Second, if
      relevant, the burden is on the State to show the evidence is so prejudicial
      as to disrupt the fairness of the fact-finding process at trial. Finally, the
      State's interest to exclude prejudicial evidence must be balanced against
      the defendant's need for the information sought, and only if the State's
      interest outweighs the defendant's need can otherwise relevant
      information be withheld."

Lee, 188 Wash. 2d at 488 (quoting Darden, 145 Wash. 2d at 622).

      "The confrontation right and associated cross-examination are limited by general

considerations of relevance." Darden, 145 Wash. 2d at 621. Generally, evidence is

relevant to attack a witness' credibility or to show bias or prejudice. Lee, 188 Wash. 2d at



                                            14
No. 77003-9-1/15

488. Evidence of specific instances of lying may be relevant to credibility but" 'their

admission is highly discretionary under ER 608(b).'" Lee, 188 Wash. 2d at 488 (quoting

State v. Kunze, 97 Wash. App. 832, 859, 988 P.2d 977 (1999)). The proponent of ER

608(b) evidence must have a good faith basis that the misconduct actually occurred.

See State v. Russell, 125 Wash. 2d 24, 84, 882 P.2d 747(1994)(error for prosecutor to

ask witness whether he killed a cat and dangled it over a bridge where prosecution had

no valid basis or reason to believe "this had happened"); State v. Johnson, 90 Wash. App.
54, 71, 950 P.2d 981 (1998)("The cross-examiner must have a good faith basis for the

inquiry.").

       We review the trial court's decision to limit the scope of cross-examination under

ER 608(b)for abuse of discretion. Lee, 188 Wash. 2d at 486. A trial court abuses its

discretion when its decision is "'manifestly unreasonable or based upon untenable

grounds or reasons.'" State v. Garcia, 179 Wash. 2d 828, 844, 318 P.3d 266(2014)6

(quoting State v. Lamb, 175 Wash. 2d 121, 127, 285 P.3d 27 (2012)).

       The defense sought to admit evidence that Officer Loux made a false statement

to a supervisor. Martin argued the pending OPA investigation about whether Officer

Loux "had made a false statement to a supervisor" is "germane to his credibility as a

witness." Defense counsel argued the "foundation for my belief" that the underlying

misconduct occurred is that the State is "providing information to me as they believe

they are required to do under Brady." The prosecutor argued the information the State

provided "are purely allegations" and "Where has been no finding by any investigative




        6   Internal quotation marks omitted.


                                                15
No. 77003-9-1/16

body that it. . . happened." The State argued defense counsel "cannot make any kind

of a showing that a lie, or any kind of a false statement, in fact, took place."

       Martin contends the court abused its discretion by limiting cross-examination of

Officer Loux without weighing the probative value of the evidence. The record does not

support his argument. The court found that the evidence of a pending investigation that

Officer Loux made a false statement is "clearly relevant under ER-608(b)," but "the

question is the prejudice." The court ruled that under ER 608(b), defense counsel could

ask about an "incident involving dishonesty or veracity" on cross-examination only if

"counsel has a good-faith belie[f] in basically the truth of the allegation." The court

found that although there is a good-faith belief "that there is an investigation going on

about Officer Loux's truthfulness in a particular incident," defense counsel did not

demonstrate a "good-faith belief that he did, in fact, falsify information when he made

the report." We conclude the court did not abuse its discretion in ruling under ER 608(b)

the defense could not cross-examine Officer Loux about the pending OPA investigation.

       In any event, exclusion of the impeachment evidence was harmless.

Confrontation clause violations are subject to a harmless error analysis. State v.

Beadle, 173 Wash. 2d 97, 119, 265 P.3d 863(2011). A constitutional error is harmless if

"'the untainted evidence is so overwhelming that it necessarily leads to a finding of the

defendant's guilt.'" Beadle, 173 Wash. 2d at 119 (quoting State v. Koslowski, 166 Wash. 2d
409, 431, 209 P.3d 479 (2009)). Here, the unchallenged findings establish the

untainted evidence establishes Martin is guilty of willfully obstructing Officer Cloninger in

the discharge of his duty as a law enforcement officer.




                                             16
No. 77003-9-1/17

      We affirm the conviction of obstruction of a law enforcement officer.




WE CONCUR:
                                             95.sl.til\f-a.e,, y'




                                           17